Exhibit 10.1 FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT THIS FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “ Amendment ”) is entered into as of April 28, 2017 (for purposes hereof, the “ Fifth Amendment Effective Date ”), by and among HARVEST CAPITAL CREDIT CORPORATION , a Delaware corporation (“ Harvest ”), HCAP Equity Holdings, LLC , a Delaware limited liability company (“ Attached Equity Holder ” herein, and together with Harvest, each individually and collectively, jointly and severally, the “ Borrower ”), each of the financial institutions from time to time party hereto (individually each a “ Lender ” and collectively the “ Lenders ”) and PACIFIC WESTERN BANK (successor-by-merger to CapitalSource Bank), a California state-chartered bank and, as administrative, payment and collateral agent for itself, as a Lender, and for the other Lenders (together with its successors and assigns in such capacities, “ Agent ”). R E C I T A L S: WHEREAS, Borrower, Agent and the Lenders have entered into that certain Loan and Security Agreement, dated as of October 29, 2013 (as may be further amended, restated, supplemented or otherwise modified from time to time, the “ Loan Agreement ”), as amended by (i) that certain First Amendment to Loan and Security Agreement, dated as of December 30, 2013, (ii) that certain Second Amendment to Loan and Security Agreement, dated as of December 17, 2014, (iii) that certain Third Amendment to Loan and Security Agreement, dated as of September 22, 2015, and (iv) that certain Fourth Amendment to Loan and Security Agreement and Joinder and Limited Waiver and Consent, dated as of August 4, 2016 (the “ Fourth Amendment ” and together with each of the other amendments to the Loan Agreement referenced in clauses (i) through (iii) above, collectively, the “ Prior Amendments ”), pursuant to which Agent and Lenders made certain financial accommodations to Borrower in a maximum principal amount of $55,000,000.00 (the “ Loan ”); and WHEREAS, Harvest has requested, and Agent and the Requisite Lenders have agreed to enter into the Amendment to amend the Loan Agreement to, among other things, ( x ) extend the Revolving Period through October 30, 2018, ( y ) extend the Maturity Date, and ( z ) to make certain updates to the Borrowing Base and other related changes and updates, in each case on and pursuant to the terms of this Amendment as set forth herein below. NOW, THEREFORE , in consideration of the above-premises and other good and valuable consideration, the parties hereto covenant and agree as follows: 1.The foregoing recitals are incorporated herein by reference. 2.All capitalized terms used in this Amendment and not otherwise defined herein shall have the meaning ascribed thereto in the Loan Agreement (as amended hereby). 3.
